DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the RCE filed 2/14/2022.  Claims 1 and 3-22 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/14/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-12, 14, 16-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over CN 106766082 to Lu Jon (LJ) in view of U.S. Patent Application Publication 2009/0064698 to Spanger (Spanger), U.S. Patent Application Publication 2011/0048039 to Kohavi et al. (Kohavi) and U.S. Patent 8,882,604 to Lochtefeld (Lochtefeld).
In reference to claim 1, LJ teaches a dehumidifier (FIG. 1, 4 and 7), comprising a bucket (6, FIG. 7); a drain pan (7, FIG. 1-7) comprising a drain passage (73, FIG. 7) configured to guide condensed water dropped from an evaporator (4, FIG. 1) to the bucket (FIG. 1); a pump (unmarked but connected to the system via conduits 75 and 76, FIG. 1-7); a barrier (71, FIG. 3) configured to define a bucket space (space habituated by bucket 6, FIG. 1-7) in which the bucket (6, FIG. 1-7) is accommodated; and a pump water inlet line (74, FIG. 4-7) and a pump water outlet line (8, FIG. 4), which are connected to the pump (via 75 and 76, FIG. 4-7), wherein the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of LJ, to include a pump water inlet line configured to guide the condensed water in the bucket to the pump and wherein the pump water inlet line comprises a first end, into which the condensed water in the bucket is introduced and a second end connected to the pump, as taught by Spanger, in order to provide a pump which drains directly from the reservoir itself; and to have the first end free, as taught by Kohavi, in order to prevent clogs within the drainage system.
LJ also does not teach wherein the dehumidifier further comprises a weight installed on one end of the flexible tube to bend the flexible tube downward, wherein the weight is inserted 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of LJ, to add a weight installed on one end of the flexible tube to bend the flexible tube downward, wherein the weight is inserted into the bucket and pulls the first end of the tube toward an inner bottom surface of the bucket, and wherein the weight is immersed in the condensed water within the bucket, as taught by Lochtefeld, in order to limit the movement of the tube.
In reference to claim 3, LJ, Kohavi, Spanger and Lochtefeld teach the dehumidifier as explained in the rejection of claim 1, and LJ additionally teaches wherein the weight comprises a water inlet passage (passage within 710, FIG. 4 and 5) configured to guide (via 79, FIG. 4) the condensed water in the bucket (6, FIG. 1-7) to an inside of the flexible tube (rubber tube 711, FIG. 5).
In reference to claim 4, LJ, Kohavi, Spanger and Lochtefeld teach the dehumidifier as explained in the rejection of claim 1, and LJ additionally teaches wherein the pump water inlet 
In reference to claim 5, LJ, Kohavi, Spanger and Lochtefeld teach the dehumidifier as explained in the rejection of claim 4, and LJ additionally teaches wherein the barrier fitting (77, FIG. 1-7) is mounted at a position higher (above 75 and 76, FIG. 7) than the pump (FIG. 7).
In reference to claim 6, LJ, Kohavi, Spanger and Lochtefeld teach the dehumidifier as explained in the rejection of claim 4, and LJ additionally teaches wherein the bucket (6, FIG. 7) comprises a barrier facing plate (bottom of bucket 6, FIG. 7) that faces one surface of the barrier (71, FIG. 3), and wherein the barrier fitting (77, FIG. 1-7) is disposed at a position higher than an upper end of the barrier facing plate (upper portion of bottom of bucket 6, FIG. 1).
In reference to claim 7, LJ, Kohavi, Spanger and Lochtefeld teach the dehumidifier as explained in the rejection of claim 4, and LJ additionally teaches wherein a fitting mount (79, FIG. 4) on which the barrier fitting (77, FIG. 1-7)  is mounted is disposed on the barrier (71, FIG. 3).
In reference to claim 8, LJ, Kohavi, Spanger and Lochtefeld teach the dehumidifier as explained in the rejection of claim 7, and LJ additionally teaches wherein a tube space (within 79, FIG. 4) is provided into which a portion of the barrier fitting (77, FIG. 1-7) protrudes and through which an outlet of the flexible tube (rubber tube 711, FIG. 5) is connected to the barrier fitting (77, FIG. 1-7).
In reference to claim 9, LJ, Kohavi, Spanger and Lochtefeld teach the dehumidifier as explained in the rejection of claim 7, and LJ additionally teaches wherein the fitting mount (79, FIG. 4) is spaced downward from the drain pan (7, FIG. 1-7).

In reference to claim 11, LJ, Kohavi, Spanger and Lochtefeld teach the dehumidifier as explained in the rejection of claim 7, and LJ additionally teaches wherein the fitting mount (79, FIG. 4) protrudes from the barrier (71, FIG. 1-7) in a direction away from the bucket space (space where 6 is located, FIG. 7).
In reference to claim 12, LJ, Kohavi, Spanger and Lochtefeld teach the dehumidifier as explained in the rejection of claim 7, and LJ additionally teaches wherein the barrier (71, FIG. 3) partitions a space into a machine room (FIG. 1-7), in which the pump (unmarked but connected to the system via conduits 75 and 76, FIG. 1-7) is accommodated, and the bucket space (space habituated by bucket 6, FIG. 1-7), and the fitting mount (79, FIG. 4) protrudes from the barrier (71, FIG. 7) into the machine room.
In reference to claim 14, LJ, Kohavi, Spanger and Lochtefeld teach the dehumidifier as explained in the rejection of claim 4, and LJ additionally teaches wherein the pump water inlet line (74, FIG. 4-7) comprises a pump water inlet tube (within 76, FIG. 7) connected to the barrier fitting (77, FIG. 1-7) and the pump (unmarked but connected to the system via conduits 75 and 76, FIG. 1-7).
In reference to claim 16, said claim claims the limitations as claimed in claims 1, 4 and 14; thus, claim 16 is rejected in the same manner, as explained in detail above.

In reference to claim 18, LJ, Kohavi, Spanger and Lochtefeld teach the dehumidifier as explained in the rejection of claim 17, and LJ additionally teaches wherein a tube space (within 79, FIG. 4) is provided into which a portion of the barrier fitting (77, FIG. 1-7) protrudes and through which an outlet of the flexible tube (rubber tube 711, FIG. 5) is connected to the barrier fitting (77, FIG. 1-7).
In reference to claim 19, LJ, Kohavi, Spanger and Lochtefeld teach the dehumidifier as explained in the rejection of claim 17, and LJ additionally teaches wherein the fitting mount (79, FIG. 4) protrudes from the barrier (71, FIG. 7) into the machine room.
In reference to claim 21, LJ teaches a dehumidifier (FIG. 1 and 7), comprising a (6, FIG. 7); a drain pan (7, FIG. 1-7) configured to guide condensed water dropped from an evaporator (4, FIG. 1) to the bucket (FIG. 1), the drain pan including a drain body, a water collection body, the drain body being inclined toward the water collection body, and a drain conduit (all FIG. 3); a pump (unmarked but connected to the system via conduits 75 and 76, FIG. 1-7); a barrier (71, FIG. 3) configured to define a bucket space (space habituated by bucket 6, FIG. 1-7) in which the bucket is accommodated; and a pump water inlet line (74, FIG. 4-7) and a pump water outlet line (8, FIG. 4), which are connected to the pump (via 75 and 76, FIG. 4-7), wherein the pump water inlet line comprises a flexible tube (rubber tube 711, FIG. 5), a portion of which (7101, FIG. 5 and FIG. 7) is inserted into the bucket, wherein the bucket has an opening (top of 6, FIG. 7) into which a portion of the flexible tube is inserted, and wherein the bucket is configured to be 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of LJ, to include a pump water inlet line configured to guide the condensed water in the bucket to the pump and wherein the pump water inlet line comprises a first end, into which the condensed water in the bucket is introduced and a second end connected to the pump, as taught by Spanger, in order to provide a pump which drains directly from the reservoir itself; and to have the first end free, as taught by Kohavi, in order to prevent clogs within the drainage system.
LJ also does not teach wherein the dehumidifier further comprises a weight installed on one end of the flexible tube to bend the flexible tube downward, wherein the weight is inserted 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of LJ, to add a weight installed on one end of the flexible tube to bend the flexible tube downward, wherein the weight is inserted into the bucket and pulls the first end of the tube toward an inner bottom surface of the bucket, and wherein the weight is immersed in the condensed water within the bucket, as taught by Lochtefeld, in order to limit the movement of the tube.
In reference to claim 22, LJ, Kohavi, Spanger and Lochtefeld teach the dehumidifier as explained in the rejection of claim 21, and LJ additionally teaches wherein an outer surface of the dehumidifier includes an outer through hole, though which the outer tube or the drain hose may pass (all FIG. 1-7).
Claims 13, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LJ in view of Kohavi, Spanger and Lochtefeld teach, as applied to claims 12, 14 and 16 above, and further in view of Applicant's Admitted Prior Art (AAPA).

In reference to claim 15, LJ, Kohavi, Spanger and Lochtefeld teach the dehumidifier as explained in the rejection of claim 14, but do not teach a float configured to be elevated along a float guide disposed on the bucket; a water level sensor configured to sense a full water level according to a height of the float; and a controller configured to drive the pump when the full water level is sensed by the water level sensor and stop the pump when a predetermined time has elapsed after the pump is driven.  However, as noted below in addressing the applicants’ arguments, the well-known nature of the use of various drainage systems having a float, a sensor and a controller is taken to be admitted prior art, and thus its use in fabricating the system of LJ, Kohavi, Spanger and Lochtefeld would have been obvious in order to optimize the work of the pump based on need and increase the efficiency of the system.
In reference to claim 20, LJ, Kohavi, Spanger and Lochtefeld teach the dehumidifier as explained in the rejection of claim 16, but do not teach a waterproof wall that protrudes from the barrier into the machine room to cover an upper side of the pump.  However, as noted below in addressing the applicants’ arguments, the well-known nature of the use of various drainage systems having waterproof walls is taken to be admitted prior art, and thus its use in fabricating the system of LJ, Kohavi, Spanger and Lochtefeld would have been obvious in order to prevent mold formation.

Response to Arguments
Applicant’s arguments, see pages 10-12, filed 1/12/2022, with respect to the rejection(s) of claim(s) 1, 3-12, 14, 16-19 and 21-22 under 103 over LJ in view of Spanger and Kohavi, and claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lochtefeld, as described in detail above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication 2014/0219799 to Selsam teaches stationary co-axial multi-rotor wind turbine supported by continuous central driveshaft. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846. The examiner can normally be reached Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JD Fletcher can be reached on 5712705054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FILIP ZEC/            Primary Examiner, Art Unit 3763                                                                                                                                                                                            
3/12/2022